 

Exhibit 10.1

 

 [image_001.jpg]

January 8, 2019

 

C/O Christine Berni Silverstein

  

 

 

Dear Christine:

 

I am pleased to offer you the position of Senior Vice President, Chief Financial
Officer with Abeona Therapeutics Inc. (the “Company”) reporting to the CEO,
effective January 8, 2019, (the “Effective Date”).

 

Your position will be exempt, and you will be based in our New York office.

  

 

1.  Compensation and benefits.

 

Your annualized base salary of $350,000 (subject to required tax withholdings
and other authorized deductions) will be paid at a semi-monthly rate of
$14,583.33 in accordance with customary payroll practices and procedures,
subject to applicable law. This salary covers all hours worked by exempt
employees. You will receive your semi-monthly pay on the 15th and the last day
of each month.

 

During your employment, you may be considered for an annual discretionary bonus
(“Annual Bonus”) in addition to your Base Salary with a target of 30% of your
Base Salary (“Target Annual Bonus Opportunity”). Annual Bonus compensation in
any year, if any, will be determined in the Company sole discretion and shall be
based on your performance and that of the Company, as well as market factors, in
accordance with a general bonus program established by the Compensation
Committee (the “Compensation Committee”) of the Board of Directors of the
Company (the “Board”). Except as provided below in the event of certain
terminations of your employment, to be eligible to receive an Annual Bonus for
any year, if any, you must be employed in good standing on the date that the
Annual Bonus is paid.

 

You will be eligible to participate in employee benefit plans that the Employer
may establish for similarly situated employees, except to the extent such plans
are duplicative of benefits otherwise provided under any other agreement. Your
participation will be subject to the terms of the applicable plan documents and
generally applicable Company policies.

 

These plans are subject to review and change at any point, however, currently we
offer comprehensive health, vision and dental insurance, employer funded life,
short- and long-term disability insurance and up to 4% employer matching on 401k
contributions.

 

2.  Stock Options.

 

Subject to Compensation Committee approval, at the first regularly scheduled
meeting of the Compensation Committee after the Effective Date, you will be
granted stock options (“Options”) under the Abeona Therapeutics Inc. 2015 Equity
Incentive Plan (the “Plan”) to purchase 20,000 shares of Company common stock.
The Option Shares will vest over a forty-eight (48) month period, with one
quarter (25%) vesting on the one-year anniversary of the Effective Date and the
remaining seventy-five percent (75%) of the Options vesting in equal monthly
installments thereafter over the remaining thirty-six (36) months, commencing
with the first month following the first anniversary of the Effective Date, and
subject to (i) your continued employment with the Company and/or its affiliates
through to the applicable vesting dates, and (ii) the terms and conditions of
the Plan and the agreement memorializing the terms of the Options. If you remain
continuously employed from the Effective Date through the date of a Change in
Control (as defined below), any unvested portion of the Options as of the date
of the Change in Control shall become fully vested immediately prior to the date
of the Change in Control. Pursuant to the terms of the Plan, the exercise price
of the Options will be the fair market value of the Company’s common stock on
the date of the grant.

 

 

 

 

3.  Employment Termination.

 

The Company may terminate your employment for any reason, and you may
voluntarily terminate your employment hereunder for any reason, in each case at
any time upon written notice to the other party (the date on which your
employment terminates for any reason is herein referred to as the “Termination
Date”). Upon your termination of employment for any reason, you (or your
beneficiary or estate, as applicable, in the event of your death) will be
entitled to (i) payment of any Base Salary earned but unpaid through the
Termination Date, (ii) any accrued unused vacation days, (iii) additional vested
benefits (if any) in accordance with the applicable terms of applicable Company
arrangements, and (iv) any unreimbursed expenses in accordance with the
Company’s business expense reimbursement policies (collectively, the “Accrued
Amounts”); provided, however, that if your employment hereunder is terminated
(a) by the Company without Cause (as defined below), (b) by you for Good Reason
(as defined below), (c) on account of your death or (d) by the Company on
account of your Disability (as defined below), then you will be eligible to
receive any Annual Bonus awarded in a prior year, but not yet paid or due to be
paid.

 

If your employment is terminated (a) by the Company other than for Cause, death
or Disability or (b) by you for Good Reason, in addition to the Accrued Amounts,
you will be entitled to: (i) a payment equal to the sum of your Base Salary plus
your Target Annual Bonus Opportunity (such amount, the “Severance Amount”); (ii)
a payment equal to the premiums that you would pay if you elected continued
health coverage under the Company’s health plan for you and your eligible
dependents for the twelve (12) month period following the Termination Date, less
the applicable active employee rate, which premiums will be calculated based on
the rate determined under the COBRA rate in effect on the Termination Date
(“Medical Benefit Payment”); (iii) a pro-rata Annual Bonus, which pro-rated
Annual Bonus shall be determined by multiplying the full year Annual Bonus that
would otherwise have been awarded to you, based upon the achievement of the
applicable performance goals for the year in which the Termination Date occurs
(without any exercise of negative discretion disproportionate to any such
exercise respecting other executives and all subjective performance requirements
deemed fully satisfied), multiplied by a fraction, the numerator of which is the
number of days during which you were employed by the Company in the year in
which the Termination Date occurs and the denominator of which is three hundred
sixty-five (365); and (iv) accelerated vesting equivalent to twelve (12) months
of continued employment from the Termination Date (disregarding such termination
for such purpose) with respect to all unvested equity and any other long-term
incentive awards granted to you and then outstanding on the Termination Date;
provided, that, any delays in the settlement or payment of such awards that are
set forth in the applicable award agreement and that are required under Section
409A of the Internal Revenue Code, as amended (the “Code”), and the Treasury
Regulations thereunder (“Section 409A”) shall remain in effect. The Company’s
obligations to make the payments and provide the benefits set forth in (i) –
(iv) in this Paragraph shall be conditioned upon your continued compliance with
your obligations under Section 4 below and your execution and nonrevocation of a
release of claims in favor of the Company and its affiliates in a form provided
by the Company (“Release”). Notwithstanding any provision to the contrary
herein, and without limitation of any remedies to which the Company may be
entitled, (A) the Severance Amount shall be paid in installments in accordance
with the Company’s regular payroll practices during a twelve (12) month period
commencing within sixty (60) days following the Termination Date (with the first
such payment to include all installment amounts from the Termination Date), (B)
the Medical Benefit Payment will be made in a lump sum within sixty (60) days
following the Termination Date and (C) the pro-rated Annual Bonus shall be paid
to you in the ordinary course at the same time annual bonuses are paid to other
senior executives, but in no event later than March 15 of the year following the
year in which the Termination Date occurs; provided, that, the Release is
effective.

 

Notwithstanding any other provision contained herein, if your employment
hereunder is terminated by you for Good Reason or by the Company without Cause
(other than on account of your death or Disability), in each case within twelve
(12) months following a Change in Control, you will be entitled to receive the
Severance Amount, the Medical Benefit Payment, and the pro-rata Annual Bonus, as
provided above, except that (i) if the Change in Control is a “change in control
event” as defined under Section 409A, the Severance Amount shall be payable in a
lump sum within sixty (60) days following the Termination Date; and
(ii) notwithstanding the terms of any equity incentive plan or award agreements,
as applicable, all outstanding unvested stock options/stock appreciation rights
granted to your during your employment with the Company shall become fully
vested and exercisable and will remain exercisable for six (6) months following
the Termination Date and all outstanding equity-based and other long-term
compensation awards, other than stock options/stock appreciation rights, shall
become fully vested and the restrictions thereon shall lapse; provided, that,
any delays in the settlement or payment of such awards that are set forth in the
applicable award agreement and that are required under Section 409A shall remain
in effect. The Company’s obligations to provide the payments and benefits
described in this Paragraph shall be conditioned upon your continued compliance
with your obligations under Section 4 below and your execution and delivery to
the Company of an effective Release.

 



 

 

 

The foregoing payments and benefits upon termination of your employment shall
constitute the exclusive severance payments and benefits due to you upon a
termination of your employment.

 

Upon your termination of employment with the Company for any reason, you will be
deemed to have resigned, as of the Termination Date, from all positions you then
hold with the Company and its affiliates.

 

Following the termination of your employment with the Company for any reason,
you will reasonably cooperate with the Company upon reasonable request of the
CEO or the Board or and be reasonably available to the Company (taking into
account your other business endeavors) with respect to matters arising out of
your services to the Company and its subsidiaries, including, in connection with
any legal proceeding, providing testimony and affidavits; provided, that, the
Company shall make reasonable efforts to minimize disruption of your other
activities. The Company shall reimburse you for reasonable expenses including
reasonably incurred attorney’s fees incurred in connection with such
cooperation.

 

For purposes of this offer letter, the following terms have the following
meanings:

 

(i)        “Cause” shall mean: (a) your substantial failure to perform your
duties (other than any such failure resulting from incapacity due to physical or
mental disability) that continues for fifteen (15) calendar days after written
notice from the Company; (b) your failure to comply with any valid and legal
directive of the CEO or the Board (as applicable) that continues for fifteen
(15) calendar days after written notice from the Company; (c) your engagement in
dishonesty, illegal conduct, or misconduct (or the discovery of your having
engaged in such conduct), which, in each case, materially harms or is reasonably
likely to materially harm the Company or its subsidiaries; (d) your
embezzlement, misappropriation, or fraud, whether or not related to your
employment with the Company; (e) your conviction of or plea of guilty or nolo
contendere to a crime that constitutes a felony; (f) your willful violation of a
material policy of the Company; (g) your willful or grossly negligent
unauthorized disclosure of Confidential Information (as defined below); or (h)
your material breach of any material obligation under this offer letter or any
other written agreement between you and the Company that continues for fifteen
(15) calendar days after written notice from the Company (if such breach is
reasonably curable); or (i) any willful material failure by you to comply with
the Company’s written policies or written rules, as they may be in effect from
time to time.

 

(ii)       “Change in Control” shall have the meaning defined in subparagraph
(ii) of the definition of such term under the Appendix in the Plan as in effect
on the date hereof.

 

(iii)       “Disability” shall occur, subject to applicable law, when you are
entitled to receive long-term disability benefits under the Company’s long-term
disability plan, or if there is no such plan, your inability, due to physical or
mental incapacity, to perform the essential functions of your job for one
hundred eighty (180) calendar days out of any three hundred sixty-five (365) day
period or one hundred twenty (120) consecutive calendar days. Any question as to
the existence of your Disability as to which you and the Company cannot agree
shall be determined in writing by a qualified independent physician mutually
acceptable to you and the Company. If you and the Company cannot agree as to a
qualified independent physician, each shall appoint such a physician and those
two physicians shall select a third who shall make such determination in
writing. The determination of Disability made in writing to the Company and you
shall be final and conclusive for all purposes of this offer letter.

 

(iv)      “Good Reason” shall mean the occurrence of any of the following, in
each case without your written consent: (a) a material reduction of at least ten
percent (10%) of your Base Salary other than a general reduction in Base Salary
that affects all similarly situated executives in substantially the same
position; (b) a material reduction of at least thirty percent (30%) of the
Target Annual Bonus Opportunity other than a general reduction in the Target
Annual Bonus Opportunity that affects all similarly situated executives in
substantially the same position; (c) a permanent relocation of your principal
place of employment by more than thirty-five (35) miles; (d) any material breach
by the Company of any material provision of this offer letter; or (e) a material
adverse change in your title, authority, duties, or responsibilities (including
the reporting structure applicable to you, other than temporarily while you are
physically or mentally incapacitated); provided, however, that you cannot
terminate your employment for Good Reason unless you have provided written
notice to the Company of the existence of the circumstances providing grounds
for termination for Good Reason within sixty (60) calendar days following the
initial existence of such grounds and the Company has had thirty (30) calendar
days from the date on which such notice is provided to cure such circumstances.
If you do not terminate your employment for Good Reason within sixty (60)
calendar days after expiration of the cure period (in which the Company shall
not have so cured such grounds), then you will be deemed to have waived your
right to terminate for Good Reason with respect to such grounds.

 



 

 

 

4.  Restrictive Covenants.

 

This offer of employment is contingent on your signing the Company’s standard
Employee Confidentiality, Non-competition, Policy on Insider Trading, Whistle
Blower Policy, Code of Ethics, Proprietary Information Agreement, attached
hereto as Exhibit A, the terms of which are incorporated by reference.

  

5.  At-Will Employment.

 

Your employment with the Company is at-will. This means that you will have the
right to terminate your employment relationship with the Company at any time for
any reason. Similarly, the Company will have the right to terminate its
employment relationship with you at any time for any reason.

  

6.  Miscellaneous.

 

All amounts paid to you under this offer letter during or following your
employment shall be subject to withholding and other employment taxes imposed by
applicable law, and the Company shall withhold from any payments under this
offer letter all federal, state and local taxes as the Company is required to
withhold pursuant to any law or governmental rule or regulation. You shall be
solely responsible for the payment of all taxes imposed on you relating to the
payment or provision of any amounts or benefits hereunder.

 

This offer letter may be executed by .pdf or facsimile signatures in any number
of counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.

 

From and after the Effective Date, this offer letter (including Exhibit A
hereto) constitutes the entire agreement between you and the Company, and
supersedes all prior representations, agreements and understandings (including
any prior course of dealings), both written and oral, between you and the
Company with respect to the subject matter hereof. In the event of any
inconsistency between this offer letter and any other plan, program, practice or
agreement in which you are a participant or a party, this offer letter shall
control unless such other plan, program, practice or agreement is more favorable
to you (term by term) or specifically refers to this offer letter as not
controlling.

 

This offer letter and any of the provisions hereof may be amended, waived
(either generally or in a particular instance and either retroactively or
prospectively), modified or supplemented, in whole or in part, only by written
agreement signed by you and the Company. This offer letter and your rights and
obligations hereunder, may not be assigned by you, and any purported assignment
by you in violation hereof shall be null and void. The Company is authorized to
assign this offer letter to a successor to substantially all of its assets or
business. Nothing in this offer letter shall confer upon any person not a party
hereof, or the legal representatives of such person, any rights or remedies of
any nature or kind whatsoever under or by reason of this offer letter, except
the personal representative of the deceased. This offer letter shall inure to
the benefit of, and be binding on, the successors and assigns of each of the
parties, including, without limitation, your heirs and the personal
representatives of your estate and any successor to all or substantially all of
the business and/or assets of the Company.

 

No remedy conferred upon a party by this offer letter is intended to be
exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to any other remedy given under this offer
letter or now or hereafter existing at law or in equity. Except as explicitly
provided herein, no delay or omission by a party in exercising any right, remedy
or power under this offer letter or existing at law or in equity shall be
construed as a waiver thereof, and any such right, remedy or power may be
exercised by such party from time to time and as often as may be deemed
expedient or necessary by such party in its sole discretion.

 



 

 

 

This offer letter shall be construed and enforced in accordance with, and the
laws of the State of New York, without giving effect to the conflicts of law
principles thereof.

 

Any reference to a Section of the Code shall be deemed to include any successor
to such Section.

 

This offer letter and the compensation payable hereunder shall be subject to any
applicable clawback or recoupment policies, share trading policies, and other
policies that may be implemented by the Board from time to time with respect to
officers of the Company.

 

Any notices required or permitted hereunder or necessary or convenient in
connection herewith shall be in writing and shall be deemed to have been given
when hand delivered or mailed by registered or certified mail, if to the
Company, to the CEO at the address above, and if to you at the most recent
address in the Company’s records.

 

Please acknowledge your acceptance of this offer by returning a signed copy of
this offer letter. If there are any other agreements of any type that you are
aware of that may impact or limit your ability to perform your job at the
Company, please let us know as soon as possible. In accepting this offer, you
represent and warrant to the Company that you are not subject to any legal or
contractual restrictions that would in any way impair your ability to perform
your duties and responsibilities to the Company, and that all information you
provided to the Company is accurate and complete in all respects. This offer
will remain open until January 8, 2019.

 

Formalities aside, we are very excited about having you join our team. Your
skills and experiences are a great match with our goals, and I anticipate you
being a critical part of the Company’s success.

 

Very truly yours,

 

 

Joao Siffert

Interim CEO and Chief Medical officer

Abeona Therapeutics Inc.

 

I accept this offer of employment with Abeona Therapeutics.

 

 



Signature:   Date:              



 



 

 

 

EMPLOYEE CONFIDENTIALITY, NON-COMPETITION, AND PROPRIETARY INFORMATION AGREEMENT

   

AGREEMENT, effective as of January 8, 2019 between Abeona Therapeutics Inc., a
Delaware corporation (the “Company”), and Christine Berni Silverstein (the
“Employee”).

 

1.        Employee will make full and prompt disclosure to the Company of all
inventions, improvements, modifications, discoveries, methods, technologies,
biological materials, and developments, and all other materials, items,
techniques, and ideas related directly or indirectly to the business of the
Company (collectively, “Intellectual Property”), whether patentable or not, made
or conceived by Employee or under Employee’s direction during Employee’s
employment with the Company, whether or not made or conceived during normal
working hours, or on the premises of the Company.

 

2.        Employee agrees that all Intellectual Property, as defined above,
shall be the sole property of the Company and its assigns, and the Company and
its assigns shall be the sole owner of all patents and other rights in
connection therewith. Employee hereby assigns to the Company any rights Employee
may have or acquire in all Intellectual Property and all related patents,
copyrights, trademarks, trade names, and other industrial and intellectual
property rights and applications therefore, in the United States and elsewhere.
Employee further agrees that with regard to all future developments of
Intellectual Property, Employee will assist the Company in every way that may be
reasonably required by the Company (and at the Company’s expense) to obtain and,
from time to time, enforce patents on Intellectual Property in any and all
countries that the Company may require, and to that end, Employee will execute
all documents for use in applying for and obtaining such patents thereon and
enforcing the same, as the Company may desire, together with any assignment
thereof to the Company or persons designated by the Company, and Employee hereby
appoints the Company as Employee’s attorney to execute and deliver any such
documents or assignments requested by the Company. Employee’s obligation to
assist the Company in obtaining and enforcing patents for Intellectual Property
in any and all countries shall continue beyond the termination of Employee’s
employment with the Company, but the Company shall compensate Employee at a
reasonable, standard hourly rate following such termination for time directly
spent by Employee at the Company’s request for such assistance.

 

3.        Employee hereby represents that Employee has no continuing obligation
to assign to any former employer or any other person, corporation, institution,
or firm any Intellectual Property as described above. Employee represents that
Employee’s performance of all the terms of this Agreement and as an employee of
the Company does not and will not breach any agreement to keep in confidence
proprietary information acquired by Employee, in confidence or in trust, prior
to Employee’s employment by the Company. Employee has not entered into, and
Employee agrees not to enter into, any agreement (either written or oral), which
would put Employee in conflict with this Agreement.

 

4.        Employee agrees to assign to the Company any and all copyrights and
reproduction rights to any material prepared by Employee in connection with this
Agreement and/or developed during the term of Employee’s employment with the
Company.

 

5.        Employee understands and agrees that a condition of Employee’s
employment and continued employment with the Company is that Employee has not
brought and will not bring to the Company or use in the performance of
Employee’s duties at the Company any materials or documents rightfully belonging
to a former employer which are not generally available to the public. Employee
may bring such materials and documents to the Company only to the extent that
Employee has obtained written authorization from such former employer for their
possession and use. Accordingly, this is to advise the Company that any
materials and/or documents belonging to a former employer and which are not
generally available to the public that Employee has brought or will bring to the
Company or has used or will use in Employee’s employment are identified in
Exhibit A appended to this Agreement, and as to each such item, Employee
represents that Employee has obtained prior to the effective date of this
Agreement written authorization for their possession and use in Employee’s
employment with the Company.

 



 

 

 

6.        Employee recognizes that the services to be performed by Employee
hereunder are special, unique, and extraordinary and that, by reason of
Employee’s employment with the Company, Employee may acquire Confidential
Information (as hereinafter defined) concerning the operation of the Company,
the use or disclosure of which would cause the Company substantial loss and
damage which could not be readily calculated and for which no remedy at law
would be adequate. Accordingly, Employee agrees that Employee will not (directly
or indirectly) at any time, whether during or after Employee’s employment with
the Company:

 

(i)knowingly use for personal benefit or for any other reason not authorized by
the Company any Confidential Information that Employee may acquire or has
acquired by reason of Employee’s employment with the Company, or;

 

(ii)disclose any such Confidential Information to any person or entity except
(A) in the performance of Employee obligations to the Company hereunder, (B) as
required by a court of competent jurisdiction, (C) in connection with the
enforcement of Employee rights under this Agreement, or (D) with the prior
consent of the Board of Directors of the Company.

 

As used herein, “Confidential Information” includes information with respect to
the facilities and methods of the Company, reagents, chemical compounds, cell
lines or subcellular constituents, organisms, or other biological materials,
trade secrets, and other Intellectual Property, systems, patents and patent
applications, procedures, manuals, confidential reports, financial information,
business plans, prospects, or opportunities, personnel information, or lists of
customers and suppliers; provided, however, that Confidential Information shall
not include any information that is known or becomes generally known or
available publicly other than as a result of disclosure by Employee which is not
permitted as described in clause (ii) above, or the Company discloses same to
others without obtaining an agreement of confidentiality.

 

Employee confirms that all Confidential Information is the exclusive property of
the Company. All business records, papers, documents and electronic materials
kept or made by Employee relating to the business of the Company which comprise
Confidential Information shall be and remain the property of the Company during
the Employee’s employment and at all times thereafter. Upon the termination, for
any reason, of Employee’s employment with the Company, or upon the request of
the Company at any time, Employee shall deliver to the Company, and shall retain
no copies of any written or electronic materials, records and documents made by
Employee or coming into Employee’s possession concerning the business or affairs
of the Company and which comprise Confidential Information.

 

7.        During the term of Employee’s employment with the Company and for one
(1) year thereafter (the “Restricted Period”), the Employee shall not directly
or indirectly, for Employee’s own account or for the account of others, as an
officer, director, stockholder (other than as the holder of less than 1% of the
outstanding stock of any publicly traded company), owner, partner, employee,
promoter, consultant, manager or otherwise participate in the promotion,
financing, ownership, operation, or management of, or assist in or carry on
through proprietorship, a corporation, partnership, or other form of business
entity which is in competition with the Company in the field of RNA interference
(RNAi) (the “Company Business”) within the United States or any other country in
which the Company is conducting or is actively seeking or planning to conduct
the Company Business as of the date of such termination.

 

During the Restricted Period, the Employee shall not, whether for Employee’s own
account or for the account of any other person (excluding the Company): solicit
or contact in an effort to do business with any person who was or is a customer
of the Company during the term of this Agreement or after its termination, or
any affiliate of any such person, if such solicitation or contact is for the
purpose of competition with the Company; or

 

(i)solicit or contact in an effort to do business with any person who was or is
a customer of the Company during the term of this Agreement or after its
termination, or any affiliate of any such person, if such solicitation or
contact is for the purpose of competition with the Company; or

(ii)solicit or induce any of the Company’s employees to leave their employment
with the Company or accept employment with anyone else, or hire any such
employees or persons who were employed by the Company during the preceding 12
months.

 

Nothing herein shall prohibit or preclude the Employee from performing any other
types of services that are not precluded by this Section 7 for any other person.

 



 

 

 

Employee has carefully read and considered the provisions of this Section 7
(including the Restricted Period, scope of activity to be restrained, and the
restriction’s geographical scope) and concluded them to be fair, appropriate and
reasonably required for the protection of the legitimate business interests of
the Company, its officers, directors, employees, creditors, and shareholders.
Employee understands that the restrictions contained in this Section may limit
Employee’s ability to engage in a business similar to the Company’s business,
but acknowledges that Employee will receive adequate and affluent remuneration
and other benefits from the Company hereunder to justify such restrictions.

 

The Employee shall give prompt notice to the Company of the Employee’s
acceptance of employment or other fees for services relationship during the
Restricted Period, which notice shall include the name of, the business of, and
the position that Employee shall hold with such other employer.

 

8.        In the event that Employee’s employment is transferred by the Company
to a subsidiary, affiliated company, or acquiring company (as the case may be),
Employee’s employment by such company will, for the purpose of this Agreement,
be considered as continued employment with the Company, unless Employee executes
an agreement, substantially similar in substance to this Agreement, and until
the effective date of said agreement in any such company for which Employee
becomes employed. It is likewise agreed that no changes in Employee’s position
or title will operate to terminate the provisions of this Agreement unless
expressly agreed to in writing.

 

9.        Upon termination of Employee’s employment for any reason, unless such
employment is transferred to a subsidiary, affiliated or acquiring company of
the Company, Employee agrees to leave with, or return to, the Company all
records, drawings, notebooks, and other documents pertaining to the Company’s
Confidential Information, whether prepared by Employee or others, as well as any
equipment, tools or other devices owned by the Company, that are then in
Employee’s possession, however such items were obtained, and Employee agrees not
to reproduce or otherwise retain any document or data relating thereto.

 

10.       Employee obligations under this Agreement shall survive the
termination of Employee’s employment with the Company regardless of the manner
of, and reason for, such termination, and shall be binding upon Employee’s
heirs, executors, and administrators.

 

11.       Prior to entering the employ of the Company, Employee has lawfully
terminated employment with all previous employers. Employee acknowledges that
this Agreement does not constitute a contract of employment for a term and does
not otherwise imply that the Company will continue his or her employment for any
period of time.

 

12.       As a matter of record, Employee has identified in Exhibit B, appended
to this Agreement, all Intellectual Property relevant to the subject matter of
Employee’s employment with the Company, which has been made or conceived or
first reduced to practice by Employee alone or jointly with others prior to
Employee’s employment with the Company, which Employee desires to exclude from
Employee’s obligations under this Agreement; and Employee represents that such
list is complete. If there is no such list set forth in Exhibit B, Employee
represents that Employee has no such Intellectual Property at the time of
execution of this Agreement.

 

13.       No delay or omission by the Company in exercising any right under this
Agreement will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.

 

14.       Employee agrees that in addition to any other rights and remedies
available to the Company for any breach or threatened breach by Employee of
Employee’s obligations hereunder, the Company shall be entitled to enforcement
of Employee’s obligations hereunder by whatever means are at the Company’s
disposal, including court injunction. In the event of any such breach or
threatened breach by Employee, the Company shall be entitled to recover all of
its reasonably incurred costs and attorney’s fees in enforcing its rights
hereunder.

 

15.       The Company may assign this Agreement to any other corporation or
entity which acquires (whether by purchase, merger, consolidation or otherwise)
all or substantially all of the business and/or assets of the Company. Employee
shall have no rights of assignment.

 



 

 

 

16.       If any provision of this Agreement shall be declared invalid, illegal,
or unenforceable, then such provision shall be enforceable to the extent that a
court deems it reasonable to enforce such provision. If such provision shall be
unreasonable to enforce to any extent, such provision shall be severed and all
remaining provisions shall continue in full force and effect.

 

17.       Employee hereby acknowledges receipt of the Company’s Confidentiality
Policy.

 

18.       This Agreement shall be effective as of the date set forth below next
to Employee’s signature.

 

19.       This Agreement and the employment offer letter constitute the entire
contract between the parties hereto with regard to the subject matter hereof.
They supersede any other agreements, representations or understandings (whether
oral or written and whether express or implied) which relate to the subject
matter hereof.

 

20.       This Agreement shall be governed in all respects by the laws of the
State of Delaware. Each of the Company and Employee (a) hereby irrevocably
submits to the exclusive jurisdiction of the state courts of the State of
Delaware or the United States District Court located in the State of Delaware
for the purpose of any action between the Company and Employee arising in whole
or in part under or in connection with this Agreement, (b) hereby waives, to the
extent not prohibited by applicable law, and agrees not to assert, by way of
motion, as a defense or otherwise, in any such action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that any such action
brought in one of the above-named courts should be dismissed on grounds of forum
non conveniens, should be transferred or removed to any court other than one of
the above-named courts, or should be stayed by reason of the pendency of some
other proceeding in any other court other than one of the above-named courts, or
that this Agreement or the subject matter hereof may not be enforced in or by
such court, and (c) hereby agrees not to commence any such action other than
before one of the above-named courts. Notwithstanding the previous sentence, the
Company or Employee may commence any action in a court other than the
above-named courts solely for the purpose of enforcing an order or judgment
issued by one of the above-named courts.

 

IN WITNESS WHEREOF, Employee has executed this Agreement under seal as of the
date set forth above:

 

ACCEPTED AND AGREED TO BY THE

 

COMPANY:   EMPLOYEE:                           By:                  By:
                    Name: Joao Siffert   Name:   Title: CEO        

  



 

